Title: From George Washington to Gouverneur Morris, 20 October 1792
From: Washington, George
To: Morris, Gouverneur


(Private) 
My dear Sir,Philadelphia Octr 20th 1792.  
Although your letter of the 10th of June, which I have received, did not paint the prospects of France in the most pleasing colours; yet the events which have since taken place give a more gloomy aspect to the public Affairs of that Kingdom than your letter gave reason to apprehend.
A thousand circumstances, besides our distance from the Theatre of Action, make it improbable that we should have, in this

Country, a fair statement of facts & causes through the medium of the public prints; and I have received no other accounts than what have come in that channel. But taking up the most favorable of these—gloomy indeed appears the situation of France at this Juncture. But it is hardly probable that even you, who are on the spot, can say with any precision how these things will terminate; much less can we, at this distance, pretend to augur the event. We can only repeat the sincere wish that much happiness may arise to the French Nation & to Mankind in general out of the severe evils which are inseperable from so important a Revolution.
In the present State of things we cannot expect that any Commercial Treaty can now be formed with France; but I have no doubt of your embracing the proper moment of arrangement & of doing whatever may be in your power for the substantial interest of our Country.
The Affairs of the U. States go on well. There are some few Clouds in our political Hemisphere but I trust that the bright sun of our prosperity will disperse them.
The Indians on our Western & Southern frontiers are still troublesome, but such measures are taken as will, I presume, prevent any serious mischiefs from them; I confess, however, that I do not believe these tribes will ever be brought to a quiescent state so long as they may be under an influence which is hostile to the rising greatness of these States.
From the complexion of some of our News-papers Foreigners would be led to believe that inveterate political dissentions existed among us, and that we are on the very verge of disunion; but the fact is otherwise—the great body of the people now feel the advantages of the General Government, and would not, I am persuaded, do any thing that should destroy it; but this kind of representations is an evil wch must be placed in opposition to the infinite benefits resulting from a free Press—and I am sure you need not be told that in this Country a personal difference in political sentiments is often made to take the garb of general dissensions.
From the Department of State you are, I am informed, furnished with such papers & documents, from time to time, as will keep you more particularly informed of the state of our affairs; I

shall therefore add nothing further to this letter than assurances of being always & sincerely Yours

Go: Washington

